 1                                                            The Honorable Timothy W. Dore
                                                              Chapter 7
 2                                                            Hearing Date: Friday, Sept. 11, 2020
                                                              Hearing Time: 9:30 A.M.
 3                                                            Location: Seattle - Telephonic
                                                              Dial: 1-888-363-4749
 4                                                            Enter Access Code: 2762430#
                                                              Press the # sign
 5                                                            Enter Security Code: 5334#
                                                              Response Date: Sept. 4, 2020
 6

 7

 8                         UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10   In re
11   In re Nicholas Clifton Barnard,                          Case No. 20-11870 – TWD
12                                 Debtor.                    NOTICE OF DEBTOR’S MOTION
                                                              TO REDEEM PERSONAL
13                                                            PROPERTY
14

15
             PLEASE TAKE NOTICE that a telephonic hearing will be held on September 11,
16   2020 at 9:30 a.m. to consider the Debtor’s Motion to Redeem Personal Property:
17
        JUDGE: The Honorable Timothy W. Dore                     TIME: 9:30 a.m.
18

19      PLACE: Seattle – Telephonic                              DATE: September 11, 2014
20            Dial: 1-888-363-4749
              Enter Access Code: 2762430#
21
              Enter Security Code: 5334#
22

23
             Copies of of all documents will be provieed upon request and are also available in the
24
     Bankruptcy Court Clerk’s office.
25
             IF YOU OPPOSE THIS MOTION, you must file your written response not later
26
     than September 4, 2020, with the court clerk and serve a copy on counsel:

     Notice of Motion to Redeem Personal Property - 1                    KAPLAN LAW PLLC
                                                                          2155 - 112th Ave. NE
                                                                          Bellevue, WA 98004
                                                                          Phone: 425-818-4818
 Case 20-11870-TWD             Doc 14-1      Filed 08/15/20   Ent.   08/15/20
                                                                           Fax:17:01:16
                                                                                425-484-4444Pg.   1 of 2
 1                                 Michelle C. Kaplan
 2                                 Kaplan Law PLLC
                                   2155 – 112th Ave NE
 3                                 Bellevue, WA 98004
 4                                 425-818-4818
                                   Email: michelle@kaplanlawpllc.com
 5

 6           PLEASE TAKE FURTHER NOTICE that if no response is timely filed and
 7   served, the Court may, in its discretion, without further notice grant the motion prior to the
 8   hearing, and strike the hearing.

 9
             DATED this 15th of August 2020.
10
                                                         KAPLAN LAW PLLC
11

12                                                       By /s/ Michelle Carmody Kaplan
                                                            Michelle Carmody Kaplan
13                                                          WSBA No. 27286
                                                            Attorney for Debtor
14

15

16

17

18

19

20

21

22

23

24

25

26


     Notice of Motion to Redeem Personal Property - 2                    KAPLAN LAW PLLC
                                                                          2155 - 112th Ave. NE
                                                                          Bellevue, WA 98004
                                                                          Phone: 425-818-4818
 Case 20-11870-TWD             Doc 14-1      Filed 08/15/20   Ent.   08/15/20
                                                                           Fax:17:01:16
                                                                                425-484-4444Pg.   2 of 2
